        Case 2:19-cv-01541-HB Document 86 Filed 11/19/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                       :
DERRICK, et al.                        :       CIVIL ACTION
                                       :
        v.                             :
                                       :
GLEN MILLS SCHOOLS, et al.             :        NO. 19-1541


                         SECOND SCHEDULING ORDER

             AND NOW, this   19th     day of November 2020, after a

telephone conference with counsel, it is hereby ORDERED that:

             (1)   The First Scheduling Order dated January 8, 2020

(Doc. # 66) is VACATED.

             (2)   All fact discovery related to class certification

and the merits shall proceed forthwith and continue in such a

manner as will assure that all requests for, and responses to,

discovery will be served, noticed, and completed by November 30,

2021.

             (3)   Parties shall serve, on or before January 30,

2022, reports of expert witnesses with respect to issues on

which they have the burden of proof.

             (4)   Parties shall serve, on or before February 28,

2022, any responsive reports of expert witnesses.

             (5)   Any motion for class certification, together with

accompanying brief, shall be filed and served on or before

April 1, 2022.
        Case 2:19-cv-01541-HB Document 86 Filed 11/19/20 Page 2 of 2



            (6)   Any responsive brief to the motions for class

certification shall be filed and served on or before April 30,

2022.

            (7)   Any reply brief shall be filed and served on or

before May 15, 2022.

            (8)   No brief filed in support of or in opposition to

any motion shall exceed 30 pages in length without prior leave

of Court.

            (9)   Every factual assertion set forth in any brief

shall be supported by a citation to the record where that fact

may be found.

                                          BY THE COURT:


                                          /s/ Harvey Bartle III
                                          ____________________
                                                                       J.




                                    -2-
